Title: From Benjamin Franklin to Jonathan Williams, Jr., 16 March 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy March 16 1779
Agreeable to your Desire I have requested the American Gentlemen residing at Nantes to examine your Accounts. I have added M. Schweighauser, he having been appointed by my former Colleagues to manage our Affairs there, and may be supposed interested particularly to do Justice to the Congress. And the others, I imagine, can have no Interest in favouring you, as perhaps you may stand in their Way respecting Business. Inclos’d you have Copies of my Letter to the Gentlemen and of another on the same Business to Mr. Lee. If I had known of his going to Nantes, I should have desired him to state his Objections to the Accts. there; But I did not hear of his being there till a Day or two before his Return. I have yet no Answer from him.
I show’d your Letter of Feby. 20 relating to M. Simeon Deane’s Goods to M. Adams, who thought the Proposition reasonable. I send by this Opportunity an Order to M. Schweighauser to deliver you the Case which remains; And if you will send me the original Invoice, and the form of the Bills you propose, I shall sign & return them; if no Objection arises on signing them that does not at Present occur to me.
I suppose you settled the Affair yourself with Mercier’s Agent, as he took the Papers from me, saying that he was going to Nantes: this was before I received yours of feby. 23 relating to that Business.
I received the Bond for Collas’s Commission.
The following Bills drawn before the 12th of December in favour of William Dennie were presented & accepted on the 19 of febry. Last. viz: Dollars 600. 12. 600. 30. 120. 12. 120. in all 1494 Dollars. These may possibly be a Part of those you mention. I shall order Payment to be stopt till I have examined the Endorsements, tho’ I am not sure that I can well refuse Payment after having accepted them. We shall strictly examine such Drafts in favour of Dennie as may appear hereafter, till you let us know farther.
I return Dr. Cooper’s Letter, with Thanks to you for communicating it. I am much obliged to that good Man for his kind Expressions of Regard to me.
The Tobacco which came in the Bergere, & all the Tobacco which comes to us from America, is to be delivered directly out of the Ships to the Agents of the Farmers General in the Ports where it arrives. I had sent Orders accordingly before the Receipt of your Notice of her Arrival.
I am ashamed of the Orders of my Countrymen for so much Tea, when necessaries are wanting for Cloathing and defending!
I have been long ill, and unfit to write or think of writing, which occasioned my omitting to answer before your Several Letters since the 16 of February. I omitted also answering a kind Letter from M. Ridley, who, I suppose, is now gone. If not, present my Respects to him, & best Wishes of a prosperous Voyage & happy Sight of his Friends. I am getting better, and hope our Correspondence will now be more regular.
I am ever yr. affectionate Uncle.
BF.
Jona Williams
